Citation Nr: 1537852	
Decision Date: 09/03/15    Archive Date: 09/10/15

DOCKET NO.  10-13 836A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to an effective date earlier than March 31, 2009, for grant of a total disability rating based on individual unemployability (TDIU).

2.  Entitlement to special monthly compensation (SMC) based on the need for regular aid and attendance of another person or by reason of being housebound. 



ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel







INTRODUCTION

The Veteran served on active duty from September 1963 to September 1967.  His awards and decorations include the Purple Heart Medal.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a September 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) that in relevant part denied entitlement to SMC.  Also on appeal is a November 2012 decision by the VA Appeals Management Center that granted entitlement to TDIU effective from March 31, 2009.  

The Veteran was scheduled, per his request, to testify before a Veterans Law   Judge in a Travel Board hearing at the RO in February 2011, but he failed without explanation to appear at the hearing.  His request for hearing is accordingly deemed to be withdrawn.  See 38 C.F.R. § 20.704(d) (2015).

In November 2013 the Board remanded the issues on appeal to the Agency of Original Jurisdiction (AOJ) for further development, which has been accomplished.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

  
FINDINGS OF FACT

1.  The Veteran filed a request for increased rating for service-connected disabilities that was received on March 31, 2009; the evidence of record does not show that during the year prior to that date the Veteran's service-connected disabilities rendered him unable to obtain and maintain gainful employment consistent with   his education, training and work experience.

2.  The Veteran does not need the regular aid and attendance of another person due to his service-connected disabilities, is not substantially confined to his dwelling and the immediate premises due to service-connected disabilities, and does not   have a single service-connected disability rated at 100 percent plus other service-connected disabilities rated at 60 percent or more.

CONCLUSIONS OF LAW

1.  The requirements to establish entitlement to an effective date earlier than March 31, 2009, for the grant of a TDIU have not been met.  38 U.S.C.A. §§ 1155, 5107, 5110 (West 2014); 38 C.F.R. §§ 3.400, 3.340, 3.341, 4.16 (2015).

2.  The requirements to establish entitlement to SMC for aid and attendance by another person or housebound status have not been met.  38 U.S.C.A. §§ 1114(l) (West 2014); 38 C.F.R. § 3.102, 3.350, 3.352 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA) VA has a duty to notify and assist a claimant in the development of a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2015).  Here, compliant VCAA notice was provided by a July 2009 letter. 

Concerning the duty to assist, the record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran including service treatment records, post-service treatment records, and VA examination reports.  The AOJ has pursued disability records from the Social Security Administration (SSA), but SSA responded in writing that there is no disability record pertaining to the Veteran on file at that agency. See Formal Finding on the Unavailability of Social Security Records dated in January 2013.

The Veteran has not identified any additional treatment records that should be obtained before the appeal is adjudicated.  As noted in the Introduction, the Veteran was scheduled for a hearing before the Board at his request, but he failed to appear and has not requested that the hearing be rescheduled.
  
The Board also notes that actions requested in the prior remands have been undertaken.  Indeed, SSA records were requested, additional VA medical records were obtained, and VA examinations were conducted.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).  
	
The Board finds that there is no indication in the record that any additional existing evidence relevant to the issue to be decided herein is available and not part of the claims file.  Therefore, the Board will proceed to the merits of the Veteran's appeal.  

Evidence and Analysis

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Entitlement to Earlier Effective Date for TDIU

A claim for a TDIU is, in essence, a claim for an increased rating.  Norris v. West, 12 Vet. App. 413, 420 (1999).  For increased disability compensation, the effective date shall be the date as of which it is factually ascertainable that an increase in disability had occurred if the claim is received within one year of such date; otherwise, the date of receipt of the claim.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400(o)(2) (2015).  
   
It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled. 38 C.F.R. § 4.16.  A finding of total disability is appropriate, "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  38 C.F.R. §§ 3.340(a)(1), 4.15.

A TDIU may be assigned, if the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that if there is only one such disability it is ratable at 60 percent or more, and that if there are two or more such disabilities at least one is ratable at 40 percent or more and the combined rating is 70 percent or more.  38 C.F.R. § 4.16(a).

Because it is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated as totally disabled, rating boards should submit to the Director of Compensation Services for extra-schedular consideration all cases of veterans who are unemployable by reason of service-connected disabilities but who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a).  38 C.F.R. § 4.16(b).  

Consideration should be given to the veteran's education, training, and special work experience, but not to his age or to impairment caused by nonservice-connected disabilities.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  

The Board notes that historically, a VA rating decision in September 2001 granted nonservice-connected pension for total and permanent disability, demonstrating     that the Veteran was considered to be permanently unemployable as of that date.  However, such unemployability for pension purposes was based on nonservice-connected residuals of a cervical spine injury that occurred after discharge from service, causing severe spinal stenosis with objective clinical evidence of severe cervical myelopathy resulting in lower extremity weakness.

The Veteran filed a claim for increased rating that was received on March 31, 2009; the AOJ accepted this as an inferred claim for TDIU and eventually granted TDIU effective from that date.  The period under review begins in March 2008, one year prior to receipt of the claim.  38 C.F.R. § 3.400(o)(2).

Prior to March 31, 2009, the Veteran was service-connected for the following disabilities: PTSD, rated as 30 percent disabling; shrapnel wounds of the chin      and neck, rated as 10 percent disabling; and, diabetes mellitus (DM), rated as noncompensable (0 percent disabling).  His combined evaluation for these service-connected disabilities was 40 percent.  Accordingly, prior to March 31, 2009, he did not meet the schedular eligibility for TDIU under 38 C.F.R. § 4.16(a), but may be considered for TDIU on an extraschedular basis under 38 C.F.R. § 4.16(b).

The Veteran had a VA PTSD examination in May 2009 in which he reported having had many jobs after service, but having left all of them because he was poorly treated.  He had not done any regular work since moving to the country 20 years ago; he used to do some work mending fences and tending livestock but was no longer physically able to do so.  The examiner noted that the last VA psychiatric compensation and pension examination had been performed in 1999, and there were no clinical records since then.  The examiner performed a mental status evaluation (MSE) and noted observations in detail.  The examiner stated the current intensity of the Veteran's PTSD was "moderate," with impairment of social relationships, occupational functioning, judgment and mood.       

In his formal claim for TDIU, filed in August 2009, the Veteran attributed his unemployability to Agent Orange-related disabilities; specifically, DM and associated peripheral neuropathy that he stated had rendered him paraplegic.  The Veteran stated he had finished two years of high school and had work experience  as a gunsmith and as a locksmith.  

The file contains a November 2009 Medical Assessment of Ability to do Work-Related Activities (Mental), prepared by a psychologist.  The report states the Veteran was shown to have "good" ability to follow work rules; "fair" ability to relate to co-workers, deal with the public, use judgment, interact with supervisors  or maintain attention /concentration; and, "poor or none" ability to deal with work stresses or function independently.  The Veteran had "fair" ability to understand, remember and carry out simple or detailed but not complex job instructions but "poor or none" ability to understand, remember and carry out complex work instructions.  Finally, the Veteran had "good" ability to maintain personal appearance and "fair" ability to behave in an emotionally stable manner, react predictably in social situations and demonstrate reliability.

The Board issued a decision in November 2012 that granted TDIU, based on a determination that it is as likely as not the Veteran is rendered unemployable by   his service-connected PTSD.  In making its determination the Board considered the entire file but cited particularly the VA PTSD examination in May 2009 and the private mental capacity assessment in November 2009; the Board did not cite any evidence prior to May 2009.  The rating decision on appeal implemented the Board's grant of TDIU effective from March 2009 because that was the date the claim was received by VA.
 
On review of the evidence of record, the Board finds there is no competent evidence that shows the Veteran to have been unemployable during the one year period prior to March 2009 as a result of his service-connected PTSD, DM and/or scars.  As noted by the VA examiner in May 2009, the Veteran had not been examined since 1999 and there were no intervening mental health clinical treatment records; the Veteran also denied having had any psychiatric treatment in the interval.  The Veteran based his TDIU claim on peripheral neuropathy, which he asserted is secondary to the service-connected DM.  However, the Veteran has not established service connection for peripheral neuropathy and the probative medical evidence of record indicates his neuropathy is not related to his diabetes, as will be discussed in more detail below.  

In sum, the Board finds the evidence of record does not show that the Veteran's service-connected disabilities rendered him unable to obtain and maintain gainful employment consistent with his education, training and work experience during the year prior to his March 31, 2009 claim.  Accordingly, the claim for earlier effective date must be denied.

In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert, 1 Vet. App. 49, 55-56.

Entitlement to Special Monthly Compensation

SMC at the "L" rate is payable for service-connected anatomical loss or loss of use of both feet, one hand and one foot, blindness in both eyes with visual acuity of 5/200 or less or being permanently bedridden or so helpless as to be in need of regular aid and attendance.  38 U.S.C.A. § 1114(l); 38 C.F.R. § 3.350(b)(3).  Loss of use of the feet will be held to exist when no effective function remains other than that which would be equally well served by an amputation stump at the site of election below the knee amputation with use of a suitable prosthetic appliance; the determination will be made on the basis of the actual remaining function.  38 C.F.R. § 3.350(a)(2).  

The following criteria are used to determine whether a claimant is in need of the regular aid and attendance of another person: the inability of the claimant to dress himself or herself or to keep himself or herself ordinarily clean and presentable; frequent need of adjustment of any special prosthetic or orthopedic appliance which, by reason of the particular disability, cannot be done without aid; the inability of the claimant to feed himself or herself through the loss of coordination of the upper extremities or through extreme weakness; the inability to attend to the wants of nature; or, a physical or mental incapacity that requires care and assistance on a regular basis to protect the claimant from the hazards or dangers incident to his or her daily environment.  38 C.F.R. § 3.352(a).  

It is not required that all of the conditions enumerated above be found to exist before a favorable rating may be made.  The particular personal functions the veteran is unable to perform must be considered in connection with his or her condition as a whole.  It is only necessary that the evidence establish that the veteran is so helpless as to be in need of regular aid and attendance, not that there   be a constant need.  Determinations that the veteran is so helpless as to be in need   of regular aid and attendance will not be based solely upon an opinion that the claimant's condition is such as would require him or her to remain in bed.  They must be based on the actual requirement of personal assistance from others. 38 C.F.R. § 3.352(a); see also Turco v. Brown, 9 Vet. App. 222 (1996).

The performance of the necessary aid and attendance service by a relative of the beneficiary or other member of his or her household will not prevent the granting of the additional allowance.  38 C.F.R. § 3.352(c).

If a veteran does not qualify for increased benefits for aid and attendance, SMC  at the "S" rate may still be payable if the veteran has a single service-connected disability rated as 100 percent and: (1) has additional service-connected disability or disabilities independently ratable at 60 percent, separate and distinct from the 100 percent service-connected disability and involving different anatomical segments or bodily systems; or (2) is permanently housebound by reason of service-connected disability or disabilities.  This requirement is met when the veteran is substantially confined to his or her dwelling and the immediate premises or, if institutionalized, to the ward or clinical area, and it is reasonably certain that the disability or disabilities and resultant confinement will continue through his or her lifetime.      38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350(i).

For the purpose of meeting the first criterion (a single service-connected disability rated at 100 percent), ratings of 100 percent may be based on any of the following grants of a total rating: on a schedular basis; on an extraschedular basis; on the basis of a total disability rating for service-connected disability (TDIU) if granted for a single disability; or, on the basis of a temporary total rating.

The regulations pertinent to TDIU allow VA to construe a "single service-connected disability" to include disabilities of one or both lower extremities or one or both lower extremities; disabilities resulting from a common etiology or single accident; disabilities affecting a single body system (e.g. orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric); multiple injuries incurred in action; or, multiple disabilities incurred as a prisoner of war in computing whether  a veteran meets the threshold 60-percent and 40-percent thresholds for TDIU.  38 C.F.R. § 4.16(a).  However, the United States Court of Appeals for the Federal Circuit has held that the criteria relating to TDIU are not applicable to a claim      for SMC, and that a Veteran must literally have at least one service-connected disability rated at 100 percent in order to qualify for SMC.  Guerra v. Shinseki, 642 F.3d 1046 (Fed. Cir. 2011).     

The Veteran is presently service-connected for the following disabilities: PTSD, shrapnel wounds of the chin and neck, and DM.

The Veteran had a VA examination for housebound/aid and attendance (A&A) in February 2001.  The Veteran reported being unable to walk more than a few steps due to leg weakness and tremors; his spouse had to take care of everything except feeding.  The Veteran reported being unable to dress, bathe or toilet without assistance.  The Veteran was wheelchair-bound at home and unable to leave the house without assistance.  The examiner noted the following diagnoses as relevant to the Veteran's situation: degenerative joint disease (DJD), spondylolisthesis, cervical canal stenosis, white matter ischemic change, spinal stenosis and disc bulge.  None of these diagnoses are service-connected.

The Veteran had a VA housebound/A&A examination in August 2001 in which the examiner noted the Veteran had been injured in a tractor accident in 1975, which caused back and neck injuries.  Lower extremity weakness began in 1984 and progressively worsened to the point where he now spent most of his time in a wheelchair.  The examiner certified that because of his cervical spine disability the Veteran required daily personal health care services of a skilled provider, without which he would require hospital, nursing home or other institutional care; i.e., the Veteran was shown to be housebound due to his cervical spine disability.

A rating decision in September 2001 granted nonservice-connected pension to include special monthly pension for A&A.

The Veteran had a VA peripheral nerves examination in February 2002 in which  the examiner stated that the Veteran's lower extremity weakness was a product of cervical canal stenosis, not diabetic peripheral neuropathy.  A similar finding was made in a subsequent VA peripheral nerves examination in March 2003.  

Letters received in May 2009 from Ms. MS, Ms. SG and Mr. JK/Ms. DK essentially state they had known the Veteran for many years and had observed him become progressively more debilitated by his lower extremity weakness to the point of being completely bedridden and reliant on the continual assistance of another person (in this case, of his spouse).

A VA DM examiner in August 2009 stated that the Veteran's neuropathy was not a complication of DM because the Veteran already had neuropathy at the time DM was diagnosed, whereas diabetic neuropathy is generally the result of longstanding, uncontrolled DM.  The DM examiner noted that failure to maintain good blood glucose can worsen peripheral neuropathy, but did not state this was the present situation.  (The Board notes at this point that VA primary care notes in October 2009, March 2010 and November 2010 characterized the Veteran's DM as "controlled" or "typically well-controlled" and specifically without diabetic neuropathy.)

A VA neurology clinic note in January 2011 noted an impression of peripheral neuropathy for some time, with possible contribution from lumbar degenerative  disc disease (DDD) or idiopathic but doubt diabetic neuropathy.

The Veteran had VA housebound/A&A examinations in March 2013 and December 2013, both performed by the same VA physician.  The examiners noted the Veteran was confined to his bed, unable to walk, leave home or take care of the needs of nature unassisted and was able to travel only with a driver.  The Veteran was completely dependent on his spouse for care and was afraid she was nearing         the limit of her capability.   The examiner noted the complete diagnosis for the Veteran's situation as lumbar DDD and lower extremity peripheral neuropathy.

The Veteran had a complete VA A&A examination in January 2014 in which the examiner stated the Veteran's spouse assists him in essentially all activities of daily living, including self-care (the Veteran was unable to dress, undress, bathe or toilet).  The examiner stated the Veteran's inability to ambulate is due to nonservice-connected peripheral neuropathy due to DDD and also to peripheral vascular disease.  The examiner stated the Veteran's service-connected disabilities (PTSD, DM and residuals of shrapnel wound) would not render him housebound or in need of A&A by another person.

The Veteran also had a VA DM examination in January 2014.  The Veteran's DM was characterized as being managed by diet, without complications and not shown to be aggravating any current conditions.

A VA primary care note in July 2014 noted impression of current lumbar DDD, stable; peripheral neuropathy, stable; and, DM without sequelae, which was currently being managed on diet.

Review of the evidence of record demonstrates the Veteran is functionally housebound and in need of regular aid and attendance.  However, the VA examinations and treatment notes demonstrate that the Veteran's paraplegia is     due to nonservice-connected spinal injury and resultant neuropathy rather than the service-connected DM.

The Veteran insists on appeal that he is housebound due to diabetic neuropathy.  However, peripheral neuropathy can be multi-factorial, which causes the etiology of any neuropathy to be a complex medical question that is not within the competence of a layperson.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Instead, it is the province of trained health care professionals to enter conclusions that require medical expertise, such as opinions as to diagnosis and causation.  Jones v. Brown, 7 Vet. App. 134, 137 (1994).  Thus, the Veteran's opinion is not competent medical evidence.

Finally, the Veteran does not have a single service-connected disability rated at 100 percent plus other unrelated service-connected disabilities rated at 60 percent or more.  SMC at the "S" rate for housebound status is accordingly not warranted on that basis.

In sum, the Board finds the evidence of record does not show the Veteran to be entitled to SMC based on the need for regular aid and attendance or by reason of being housebound due to service-connected disability.  Accordingly, the claim for SMC must be denied.

As the preponderance of the evidence is against the Veteran's claim the benefit-of-the-doubt doctrine is not applicable.  Ortiz, 274 F.3d 1361, 1364; Gilbert, 1 Vet. App. 49, 55-56.



ORDER

An effective date earlier than March 31, 2009, for grant of a TDIU is denied.

Special monthly compensation based on the need for regular aid and attendance of another person or by reason of being housebound is denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


